Name: Commission Directive 78/77/EEC of 23 December 1977 amending Directive 72/108/EEC fixing standard rates of yield for certain inward processing arrangements
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-01-31

 Avis juridique important|31978L0077Commission Directive 78/77/EEC of 23 December 1977 amending Directive 72/108/EEC fixing standard rates of yield for certain inward processing arrangements Official Journal L 025 , 31/01/1978 P. 0052 - 0057****( 1 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . ( 2 ) OJ NO L 24 , 30 . 1 . 1976 , P . 58 . ( 3 ) OJ NO L 281 , 1 . 11 . 1975 , P . 65 . ( 4 ) OJ NO L 303 , 28 . 11 . 1977 , P . 1 . ( 5 ) OJ NO L 45 , 21 . 2 . 1972 , P . 10 . ( 6 ) OJ NO L 231 , 21 . 8 . 1976 , P . 15 . COMMISSION DIRECTIVE OF 23 DECEMBER 1977 AMENDING DIRECTIVE 72/108/EEC FIXING STANDARD RATES OF YIELD FOR CERTAIN INWARD PROCESSING ARRANGEMENTS ( 78/77/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 69/73/EEC OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 1 ), AS LAST AMENDED BY DIRECTIVE 76/119/EEC ( 2 ), AND IN PARTICULAR ARTICLE 12 THEREOF , WHEREAS ARTICLE 12 OF THE ABOVEMENTIONED DIRECTIVE PROVIDES THAT STANDARD RATES OF YIELD WHICH ARE TO BE APPLIED TO ALL UNDERTAKINGS ENGAGED IN A PARTICULAR TYPE OF PROCESSING MAY BE FIXED ON THE BASIS OF DATA PREVIOUSLY ASCERTAINED , WHERE CIRCUMSTANCES SO WARRANT AND , IN PARTICULAR , AS REGARDS PROCESSING CUSTOMARILY CARRIED OUT UNDER CLEARLY DEFINED TECHNICAL CONDITIONS IN RELATION TO GOODS OF SUBSTANTIALLY UNIFORM CHARACTERISTICS RESULTING IN THE PRODUCTION OF COMPENSATING PRODUCTS OF SUBSTANTIALLY UNIFORM QUALITY ; WHEREAS , PURSUANT TO ARTICLE 9 OF COUNCIL REGULATION ( EEC ) NO 2744/75 OF 29 OCTOBER 1975 ON THE IMPORT AND EXPORT SYSTEM FOR PRODUCTS PROCESSED FROM CEREALS AND FROM RICE ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2560/77 ( 4 ), THE QUANTITY OF GOODS USED AT THE TIME OF INWARD PROCESSING OPERATIONS MAY NOT EXCEED THE QUANTITY TAKEN INTO ACCOUNT FOR DETERMINING THE VARIABLE COMPONENT OF THE LEVY ; WHEREAS THE ESTABLISHMENT OF RATES OF YIELD FOR THE MOST IMPORTANT PRODUCTS REFERRED TO IN THE SAID REGULATION SHOULD BE FACILITATED AND A UNIFORM IMPLEMENTATION SHOULD BE ASSURED BY FIXING STANDARD RATES OF YIELD BASED ON THE ACTUAL DATA FOR THESE PRODUCTS , WHILE COMPLYING WITH ARTICLE 9 OF REGULATION ( EEC ) NO 2744/75 ; WHEREAS A DETAILED EXAMINATION HAS MADE IT POSSIBLE TO SET APART A CERTAIN NUMBER OF OPERATIONS FOR WHICH THE CONDITIONS OF ARTICLE 12 OF THE ABOVEMENTIONED DIRECTIVE ARE FULFILLED , BOTH AS REGARDS THE TECHNICAL CONDITIONS UNDER WHICH THEY ARE CARRIED OUT AND AS REGARDS THE UNIFORM CHARACTERISTICS OF THE GOODS WHICH ARE THE SUBJECT OF THE OPERATIONS AND THE PRODUCTS OBTAINED THEREFROM ; WHEREAS COMMISSION DIRECTIVE 72/108/EEC OF 1 FEBRUARY 1972 FIXING STANDARD RATES OF YIELD FOR CERTAIN INWARD PROCESSING OPERATIONS ( 5 ), AS AMENDED BY DIRECTIVE 76/681/EEC ( 6 ), SHOULD CONSEQUENTLY BE AMENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE FOR CUSTOMS PROCESSING ARRANGEMENTS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ARTICLE 1 OF DIRECTIVE 72/108/EEC IS HEREBY AMENDED AS FOLLOWS : ' ARTICLE 1 THIS DIRECTIVE LAYS DOWN , IN COLUMN 3 OF ANNEXES I , II AND III , THE STANDARD RATES OF YIELD WHICH THE COMPETENT AUTHORITIES OF EACH MEMBER STATE MUST APPLY WHERE INWARD PROCESSING OPERATIONS RELATE TO GOODS LISTED IN COLUMN 1 AND RESULT IN THE PRODUCTION OF THE COMPENSATING PRODUCTS LISTED IN COLUMN 2 . ' ARTICLE 2 THE TEXT SET OUT IN THE ANNEX HERETO IS HEREBY ADDED TO DIRECTIVE 72/108/EEC . ARTICLE 3 IN THE TITLE OF ANNEX II TO DIRECTIVE 72/108/EEC THE WORDS ' GOODS COVERED BY ANNEX II TO THE TREATY ' SHALL READ ' PRODUCTS OBTAINED FROM THE PROCESSING OF EGGS AND OF EGG PRODUCTS ' . ARTICLE 4 1 . MEMBER STATES SHALL BRING INTO FORCE , NOT LATER THAN 1 FEBRUARY 1978 , THE MEASURES REQUIRED TO COMPLY WITH THIS DIRECTIVE , AND SHALL INFORM THE COMMISSION THEREOF . 2 . THE COMMISSION SHALL COMMUNICATE THE INFORMATION TO THE OTHER MEMBER STATES . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 DECEMBER 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION